     Case 3:18-cv-00840-GPC-BGS Document 277 Filed 08/18/20 PageID.6947 Page 1 of 3



1     Sergenian Ashby LLP
      David A. Sergenian (SBN 230174)
2
      david@sergenianashby.com
3     1055 West Seventh Street, 33rd Floor
      Los Angeles, California 90017
4
      Tel. (323) 318-7771
5
      Attorneys for Third-Party Defendant
6
      Tauler Smith LLP
7

8
                        THE UNITED STATES DISTRICT COURT
9
                   FOR THE SOUTHERN DISTRICT OF CALIFORNIA
10

11
       In re Outlaw Laboratory, LP               Case No. 3:18–cv–840–GPC–BGS
12
       Litigation                                consolidated with 3:18–cv–1882–
13                                               GPC–BGS
14
                                                 DISCOVERY MATTER
15
                                                 Third-Party Defendant Tauler
16
                                                 Smith LLP’s Ex Parte
17                                               Application to Quash Subpoena
                                                 to Joseph Valerio
18

19

20

21

22

23

24

25

26

27

28
     Case 3:18-cv-00840-GPC-BGS Document 277 Filed 08/18/20 PageID.6948 Page 2 of 3



1           To All Parties and Their Attorneys of Record:
2           Please Take Notice that Third-Party Defendant Tauler Smith LLP
3     (“TSLLP”) will and hereby does apply to the Court ex parte pursuant to Civil
4     Local Rule 83.3(g)(2) and Fed. R. Civ. P. 45(3)(A)(iii) for an order quashing the
5     subpoena issued by Defendant-counterclaimant Roma Mikha, Inc., and third-
6     party plaintiffs NMRM, Inc. and Skyline Market, Inc. (the “Stores”) to Joseph
7     Valerio.
8           This application is based upon the attached memorandum of points and
9     authorities, the declaration of David A. Sergenian and exhibit, and the record.
10

11          Dated: August 18, 2020        Respectfully submitted,
12
                                          Sergenian Ashby LLP
13
                                          By: /s/David A. Sergenian
14
                                          David A. Sergenian
15                                        Attorneys for Third-Party Defendant
16                                        Tauler Smith LLP

17

18

19

20

21

22

23

24

25

26

27

28
                                             –1–
       Ex Parte Application to Quash                         Case No. 3:18–cv–840–GPC–BGS
       Subpoena to Joseph Valerio                  Consolidated with 3:18–cv–1882–GPC–BGS
     Case 3:18-cv-00840-GPC-BGS Document 277 Filed 08/18/20 PageID.6949 Page 3 of 3



1                                CERTIFICATE OF SERVICE
2           In Re: Outlaw Laboratory, LP Litigation, Case No.: 3:18-cv-00840-GPC-
3     BGS
4           I hereby certify that on August 18, 2020, copies of Third-Party Defend-
5     ant Tauler Smith LLP’s Ex Parte Application to Quash Subpoena to
6     Joseph Valerio were filed electronically through the Court’s CM/ECG sys-
7     tem, and served by U.S. mail on all counsel of record unable to accept electronic
8     filing.
9

10                                        Sergenian Ashby LLP

11

12                                        By: /s/David A. Sergenian
                                          David A. Sergenian
13
                                          Attorneys for Third-Party Defendant
14                                        Tauler Smith LLP
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                            –1–
      Ex Parte Application to Quash                          Case No. 3:18–cv–840–GPC–BGS
      Subpoena to Joseph Valerio                   Consolidated with 3:18–cv–1882–GPC–BGS
